




EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of April 30, 2015, by and
between Minerco Resources, Inc., a Nevada Corporation, with headquarters located
at 800 Bering Drive, Suite 201, Houston, TX 77057 (the “Company”) and Ann
Powers, an individual, with an address at 105 Lake Ellis Road, Athol, MA 01331
(the “Dividend holder”).
WHEREAS:
A.     The Dividend holder accrued dividends on 6,000 shares of the Company’s
Series B Preferred shares in the amount of Four thousand three hundred dollar
and 27/100 Dollars ($4,300.27) through April 30, 2015 from the Company.
B.    The Dividend holder desires to receive 431 shares of the Company’s Series
B Preferred Stock in exchange for the accrued dividends in the amount Four
thousand three hundred dollar and 27/100 Dollars ($4,300.27) through April 30,
2015, with the number of shares of Series B Preferred Stock to be issued to be
calculated by dividing the sum of principal amount, accrued and unpaid interest
and other amounts on the Note by $10.00 (the “Stated Value” of the Company’s
Series B Preferred Stock); and
D.     The exchange of the Dividends for the Series B Preferred Stock will be
made in reliance upon the exemption from registration provided by Section
3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
1.    EXCHANGE.
1.1     Exchange. At the Closing, the Noteholder and the Company shall, pursuant
to Section 3(a)(9) of the 1933 Act, exchange the accrued dividends on 6,000
shares of the Company’s Series B Preferred through April 30, 2015, in the amount
of $4,300.27 accrued thereon for the 431 shares of Series B Preferred Stock
(which number of shares of Series B Preferred Stock to be issued to be
calculated by dividing the sum of principal amount, accrued and unpaid interest
and other amounts on the Note by $10.00).
1.2     Closing. The issuance of the Series B Preferred Stock (the “Closing”)
shall occur at the offices of Gracin & Marlow, LLP in New York, New York. The
date and time of the Closing shall be 10:00 a.m., New York time, on the first
(1st) Business Day on which the conditions to the Closing set forth in Sections
5 and 6 below are satisfied or waived (or such later date as is mutually agreed
to by the Company and the Noteholder).
1.3     Consideration. The Series B Preferred Stock shall be issued to the
Noteholder in exchange for the Note without the payment of any additional
consideration.
1.4     Delivery. In exchange for the Note, within three (3) business days of
receipt by the Company from the Noteholder (or its designee) of the original
copy of the Note,, the Company shall deliver or cause to be delivered to the
Noteholder the shares of Series B Preferred Stock being exchanged for the Note .
As of the Closing Date, the Note shall be null and void and any and all rights
arising thereunder shall be extinguished, including all dividend rights. The
Noteholder undertakes to deliver or cause to be delivered the Note to the
Company as soon as commercially practicable following the Closing
2.     COMPANY REPRESENTATIONS AND WARRANTIES.
The Company represents and warrants to the Noteholder that:
1.Reporting Company Status. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary
other than those jurisdictions in which the failure to so qualify would not have
a material and adverse effect on the business, operations, properties, prospects
or condition (financial or otherwise) of the Company. The Company has registered
its Common Stock pursuant to Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).




--------------------------------------------------------------------------------




2.Authorized Shares. The Company has authorized the issuance of the shares of
Series B Preferred Stock and reserved for issuance, free from preemptive rights,
shares of Common Stock equal to the number of shares into which the shares of
Series B Preferred Stock convert (the “Underlying Shares”). The Underlying
Shares have been duly authorized and, when issued upon conversion of the Series
B Preferred Stock will be duly and validly issued, fully paid and non-assessable
and will not subject the holder thereof to personal liability by reason of being
such holder.
3.Securities Purchase Agreement. This Agreement and the transactions
contemplated hereby have been duly and validly authorized by the Company, this
Agreement has been duly executed and delivered by the Company and this
Agreement, when executed and delivered by the Company, will be, a valid and
binding agreement of the Company enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.
4.Non-contravention. The execution and delivery of this Agreement by the
Company, the issuance of the Series B Preferred Stock, and the consummation by
the Company of the other transactions contemplated by this Agreement do not and
will not conflict with or result in a breach by the Company of any of the terms
or provisions of, or constitute a default under (i) the articles of
incorporation or by-laws of the Company; (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound; (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment; or (iv) to its knowledge, order of any court, United States
federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company or any of its properties or assets,
except such conflict, breach or default which would not have a material adverse
effect on the transactions contemplated herein. The Company is not in violation
of any material laws, governmental orders, rules, regulations or ordinances to
which its property, real, personal, mixed, tangible or intangible, or its
businesses related to such properties, are subject.


5.Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the issuance and exchange
of the Series B Preferred Stock to the Noteholder as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.
6.

7.SEC Documents, Financial Statements. The Company has filed on a timely basis
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act, including material filed pursuant to Section 13(a) or 15(d). The Company
has not provided to the Noteholder any information which, according to
applicable law, rule or regulation, should have been disclosed publicly by the
Company but which has not been so disclosed, other than with respect to the
transactions contemplated by this Agreement.


As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Act or the Exchange Act as the case may be
and the rules and regulations of the SEC promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year‑end audit adjustments).


3.     NOTEHOLDER REPRESENTATIONS AND WARRANTIES.
As a material inducement to the Company to enter into this Agreement and
consummate the exchange contemplated hereby, the Noteholder represents, warrants
and covenants with and to the Company as follows:
3.1    Authorization and Binding Obligation. The Noteholder has the requisite
legal capacity, power and authority to enter into, and perform under, this
Agreement, and to receive the Series B Preferred Stock being issued to such
Noteholder hereunder and thereunder. The execution, delivery and performance of
this Agreement by such Noteholder and the consummation by such Noteholder of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate, partnership or similar action on the part of such
Noteholder and no further consent or authorization is required. This Agreement
has been duly authorized, executed and delivered. This Agreement constitutes the
legal, valid and binding obligations of the Noteholder, enforceable against the
Noteholder in accordance with their respective terms, except as such
enforceability may




--------------------------------------------------------------------------------




be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.
3.2     Beneficial Owner. With respect to the Note (i) the Noteholder owns, good
and marketable title to the Note, free and clear of any liens or encumbrances
and the Note has not been pledged to any third party; (ii) the Note held by the
Noteholder is not subject to any transfer restriction, other than the
restriction that they have not been registered under the 1933 Act and,
therefore, cannot be resold unless registered under the 1933 Act or in a
transaction exempt from or not subject to the registration requirements of the
1933 Act; (iii) the Noteholder has not entered into any agreement or
understanding with any person or entity to dispose of any of the Note or the
dividends to be issued with respect to the Note; and (iv) at the Closing, the
Noteholder will convey to the Company good and marketable title to the Note,
free and clear of any security interests, liens, adverse claims, encumbrances,
taxes or encumbrances.
3.3    Sale or Transfer. The Noteholder has not sold, assigned, conveyed,
transferred, mortgaged, hypothecated, pledged or encumbered or otherwise
permitted any lien to be incurred with respect to the Note or any portion
thereof.
3.4    Proceedings. No proceedings relating to the Note are pending or, to the
knowledge of the Noteholder, threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the Noteholder’s
right and ability to surrender and exchange the Note.
3.5    Conveyance. The Noteholder has full legal and equitable title to the
Note, free and clear of all liens, pledges or encumbrances of any kind, nature
or description, with full and unrestricted legal power, authority and right to
enter into this Agreement and to transfer and deliver the Note to the Company
pursuant hereto, and upon delivery of the Note to the Company, Company will be
the owner of the Note, free and clear of all liens, claims, pledges or
encumbrances of any kind, nature or description. The exchange by the Noteholder
and the consummation of the transactions herein, does not by itself or with the
passage of time violate or infringe upon the rights of any third parties or
result or could reasonably result in any claims against the Noteholder or the
Company.
3.6    Action. The Noteholder has taken no action that would impair its ability
to transfer the Note.
3.7    Tax Consequences. The Noteholder acknowledges that the exchange of the
Note may involve tax consequences to the Noteholder and that this Agreement does
not contain tax advice. The Noteholder acknowledges that it has not relied and
will not rely upon the Company with respect to any tax consequences related to
the exchange of the Note. The Noteholder assumes full responsibility for all
such consequences and for the preparation and filing of any tax returns and
elections which may or must be filed in connection with the Note.
3.8     Reliance on Exemptions. The Noteholder understands that the shares of
Series B Preferred Stock being issued in the exchange are being issued in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws provided by Section 3(a)(9) and that
the Company is relying in part upon the truth and accuracy of, and the
Noteholder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Noteholder set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Noteholder to acquire the Series B Preferred Stock.
3.9     No Governmental Review. The Noteholder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Series B Preferred
Stock or the fairness or suitability of the exchange with the Series B Preferred
Stock nor have such authorities passed upon or endorsed the merits of the
exchange of the Series B Preferred Stock.
3.10     No Conflicts. The execution, delivery and performance by the Noteholder
of this Agreement and the consummation by the Noteholder of the transactions
contemplated hereby will not (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Noteholder
is a party or (ii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Noteholder, except in the case of clause (i) or (ii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Noteholder to perform its obligations hereunder.
3.11     No Public Sale or Distribution. The Noteholder (i) is acquiring the
Series B Preferred Stock and (ii) upon conversion of the Series B Preferred
Stock, will acquire the Underlying Shares, in each case, for its own account and
not




--------------------------------------------------------------------------------




with a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of applicable securities laws, except pursuant
to sales registered or exempted under the Securities Act of 1933. The Noteholder
does not presently have any agreement or understanding, directly or indirectly,
with any person to distribute any of the shares of Series B Preferred Stock or
the Underlying Shares, for its own account and not with a view towards, or for
resale in connection with, the public sale of securities in violation of
applicable securities laws.
3.12    Information. The Noteholder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Series B
Preferred Stock which have been requested by the Noteholder. The Noteholder and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. The Noteholder understands that its exchange of the Series B Preferred
Stock involves a high degree of risk. The Noteholder has sought such accounting,
legal and tax advice as it has considered necessary to make an informed decision
with respect to its acquisition of the Series B Preferred Stock. .
3.13     Transfer or Resale. The Noteholder understands that: (i) the shares of
Series B Preferred Stock have not been and are not being registered under the
Securities Act of 1933 or any state securities laws, and may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered
thereunder; (B) the Noteholder shall have delivered to the Company (if requested
by the Company) an opinion of counsel to the Noteholder, in a form reasonably
acceptable to the Company, to the effect that the shares of Series B Preferred
Stock to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration; or (C) the Noteholder provides
the Company with reasonable assurance that the shares of Series B Preferred
Stock can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act of 1933 (or a successor rule thereto)
(collectively, “Rule 144”) and (ii) any sale of the shares of Series B Preferred
Stock made in reliance on Rule 144 may be made only in accordance with the terms
of Rule 144.
 
4.
COVENANTS.

4.1 Reasonable Best Efforts. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 5 of this Agreement. The Noteholder shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement.
4.2     Reservation of Shares. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than the maximum number of shares of Common Stock issuable upon conversion of
the Series B Preferred Stock (without taking into account any limitations on the
exercise of the Series B Preferred Stock).
4.3     Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
the Noteholder), a register for the Series B Preferred Stock in which the
Company shall record the name and address of the person in whose name the Series
B Preferred Stock have been issued (including the name and address of each
transferee) and the number of Common Stock shares issuable upon conversion of
the Series B Preferred Stock held by such person. The Company shall keep the
register open and available, upon 24 hours prior written notice, during normal
business hours for inspection of any Noteholder or its legal representatives.


5.     MISCELLANEOUS.
5.1     Legends. The Noteholder acknowledges that the certificate(s)
representing the shares of Series B Preferred Stock shall each conspicuously set
forth on the face or back thereof a legend in substantially the following form:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER, OR
UNDER THE SECURITIES LAWS, RULES OR REGULATIONS OF ANY STATE; AND MAY NOT BE
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, RULES OR REGULATIONS OR AN EXEMPTION THEREFROM DEEMED
ACCEPTABLE BY COUNSEL TO THE COMPANY.”
5.2     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Texas, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Texas.




--------------------------------------------------------------------------------




5.3    Arbitration. Both parties shall resolve all disputes, controversies and
differences which may arise between the parties, out of or in relation to or in
connection with this Agreement, after discussion in good faith attempting to
reach an amicable solution. Provided that such disputes, controversies and
differences remain unsettled after discussion between the parties, both parties
agree that those unsettled matter(s) shall be finally settled by arbitration in
Texas in accordance with the latest Rules of the American Arbitration
Association. Such arbitration shall be conducted by three arbitrators appointed
as follows: each party will appoint one arbitrator and the appointed arbitrators
shall appoint a third arbitrator. If within thirty (30) days after confirmation
of the last appointed arbitrator, such arbitrators have failed to agree upon a
chairman, then the chairman will be appointed by the American Arbitration
Association. The decision of the tribunal shall be final and may not be
appealed. The arbitral tribunal may, in its discretion award fees and costs as
part of its award. Judgment on the arbitral award may be entered by any court of
competent jurisdiction, including any court that has jurisdiction over either
party or any of their assets. At the request of any party, the arbitration
proceeding shall be conducted in the utmost secrecy subject to a requirement of
law to disclose. In such case, all documents, testimony and records shall be
received, heard and maintained by the arbitrators in secrecy, available for
inspection only by any party and by their attorneys and experts who shall agree,
in advance and in writing, to receive all such information in secrecy.
5.4     Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re‑execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.
5.5     Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
5.6    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
5.7     Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Noteholder, the Company, their affiliates and persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, contains the
entire understanding of the parties with respect to the matters covered herein
and, except as specifically set forth herein, neither the Company nor the
Noteholder makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Noteholder, and
any amendment to this Agreement made in conformity with the provisions of this
Section shall be binding upon the Noteholder. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.
5.8    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
If to the Company:
Minerco Resources, Inc.
800 Bering Drive, Suite 201
Houston, TX 77057




--------------------------------------------------------------------------------




Attention: V. Scott Vanis


with a copy (for informational purposes only) to:


Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Telephone: (212) 907-6457
Facsimile: (212) 208-4657
Attention: Leslie Marlow, Esq.




If to the Noteholder:
Ann Powers
105 Lake Ellis Road
Athol, MA 01331


with a copy (for informational purposes only) to: N/A


to its address and facsimile number set forth above, or to such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication; (B) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission; or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.
5.9     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Series B Preferred Stock. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Noteholder. The Noteholder may assign some or all of its
rights hereunder without the consent of the Company.
5.10    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.
IN WITNESS WHEREOF, the Noteholder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.
 
COMPANY:
 
MINERCO RESOURCES, INC.
 
By:
  ____/s/ V. Scott Vanis______________
 
Name: V. Scott Vanis
 
Title: Chief Executive Officer





 
DIVDEND HOLDER:
ANN POWERS
 
 
 
 

By: ___/s/ Ann Powers_____________
Name: Ann Powers
Title: an individual




